Exhibit 10.3
 
SECURITIES ESCROW AGREEMENT
 
SECURITIES ESCROW AGREEMENT, dated as of October 4, 2007 (the “Agreement”) by
and among FMG Acquisition Corp., a Delaware corporation (the “Company”), the
undersigned parties listed as Initial Stockholders on the signature page hereto
(collectively, the “Initial Stockholders”) and Continental Stock Transfer &
Trust Company, a New York corporation (the “Escrow Agent”).
 
WHEREAS, the Company has entered into an Underwriting Agreement, dated October
4, 2007 (“Underwriting Agreement”) with Pali Capital, Inc. (“Pali”) acting as
representative of the several underwriters (collectively, the “Underwriters”),
pursuant to which, among other matters, the Underwriters have agreed to
purchase 4,500,000 units (not including the underwriters’ over-allotment option)
(“Units”) of the Company. Each Unit consists of one share of the Company’s
common stock, par value $.0001 per share (the “Common Stock”), and one warrant
(“Warrant”), each Warrant to purchase one share of Common Stock, all as more
fully described in the Company’s definitive Prospectus, dated October 4, 2007
(“Prospectus”) comprising part of the Company’s Registration Statement on Form
S-1 (File No. 333-143466) under the Securities Act of 1933, as amended (the
“Registration Statement”), declared effective on October 4, 2007 (the “Effective
Date”);
 
WHEREAS, the Initial Stockholders have agreed, as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement and to offer them to the public, to deposit all of their shares of
Common Stock, as set forth opposite their respective names in Exhibit A attached
hereto (collectively the “Escrow Shares”), in escrow as hereinafter provided;
 
WHEREAS, the Company has entered into a Subscription Agreement with one of the
Initial Stockholders (the “Initial Warrantholder”, and together with the Initial
Stockholders, the “Initial Holders”), dated May 22, 2007 (the “Subscription
Agreement”), pursuant to which the Initial Warrantholder has agreed to purchase
1,250,000 warrants (the “Private Warrants”) in a private placement transaction;
 
WHEREAS, the Initial Warrantholder has agreed as a condition of the sale of the
Private Warrants to deposit the Private Warrants (together with the Escrow
Shares, the “Escrow Securities”), with the Escrow Agent as hereinafter provided;
and
 
WHEREAS, the Company and the Initial Holders desire that the Escrow Agent accept
the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.
 
IT IS AGREED:
 
1. Appointment of Escrow Agent. The Company and the Initial Holders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.
 
2. Deposit of Escrow Securities. On or before the Effective Date, each of the
Initial Holders shall deliver to the Escrow Agent certificates representing his,
her or its respective Escrow Securities, to be held and disbursed subject to the
terms and conditions of this Agreement. Each Initial Holder acknowledges and
agrees that the certificates representing his or her Escrow Securities will bear
a legend to reflect the deposit of such Escrow Securities under this Agreement.

1

--------------------------------------------------------------------------------


 
3. Disbursement of the Escrow Securities.
 
3.1 The Escrow Agent shall hold the Escrow Shares and the Private Warrants until
the termination of their respective Escrow Period (as defined below). In the
case of the Escrow Shares, the “Escrow Period” shall be the period beginning on
the date the certificates representing the Shares are deposited with the Escrow
Agent and ending on the date that is twelve (12) months following the
consummation of the initial Business Combination (as such term is defined in the
Registration Statement). In the case of the Private Warrants, the “Escrow
Period” shall be the period beginning on the date the certificates representing
the Private Warrants are deposited with the Escrow Agent and ending on the 90th
day after the date of the consummation of the initial Business Combination. On
the termination date of the applicable Escrow Period, the Escrow Agent shall,
upon written instructions from the Company or Company counsel, disburse each of
the Initial Holders’ Escrow Securities to such Initial Holder; provided,
however, that if the Escrow Agent is notified by the Company pursuant to Section
6.7 hereof that the Company is being liquidated at any time during the Escrow
Period, then the Escrow Agent shall promptly destroy the certificates
representing the Escrow Securities; provided further, that if, after the Company
consummates a Business Combination (as such term is defined in the Registration
Statement), it (or the surviving entity) subsequently consummates a liquidation,
merger, stock exchange or other similar transaction which results in all of its
stockholders of such entity having the right to exchange their shares of Common
Stock for cash, securities or other property, then the Escrow Agent will, upon
receipt of a notice, executed by the Chairman, Chief Executive Officer or Chief
Financial Officer of the Company, in form reasonably acceptable to the Escrow
Agent, certifying that such transaction is then being consummated, release the
Escrow Securities to the Initial Holders so that they can similarly participate.
The Escrow Agent shall have no further duties hereunder after the disbursement
or destruction of the Escrow Securities in accordance with this Section 3.
 
4. Rights of Initial Holders in Escrow Securities.
 
4.1 Voting Rights as a Stockholder. Subject to the terms of the Insider Letters
described in Section 4.4 hereof and except as herein provided, the Initial
Stockholders shall retain all of their rights as stockholders of the Company
during the Escrow Period, including, without limitation, the right to vote such
shares.
 
4.2 Dividends and Other Distributions in Respect of the Escrow Securities.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Securities shall be paid to the Initial Stockholders, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Securities” shall be deemed to include the
Non-Cash Dividends distributed thereon, if any.
 
4.3 Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Securities except (i)
by gift to a member of Initial Holders’ immediate family or to a trust or other
entity, the beneficiary of which is an Initial Holder or a member of an Initial
Holder’s immediate family, (ii) by virtue of the laws of descent and
distribution upon death of any Initial Holder, (iii) pursuant to a qualified
domestic relations order, (iv) to an entity that is an Initial Holder, (v) to
any person or entity controlling, controlled by, or under common control with,
an Initial Holder or (vi) with respect to an Initial Holder who is an
individual, to an entity controlled by such Initial Holder; provided, however,
that such permitted transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Holder transferring
the Escrow Securities. During the Escrow Period, the Initial Holders shall not
pledge or grant a security interest in the Escrow Securities or grant a security
interest in their rights under this Agreement.

2

--------------------------------------------------------------------------------


 
4.4 Insider Letters. Each of the Initial Holders has executed a letter agreement
with Pali and the Company, dated as of the Effective Date, and which is filed as
an exhibit to the Registration Statement (“Insider Letter”), respecting the
rights and obligations of such Initial Holder in certain events, including, but
not limited to, the liquidation of the Company.
 
5. Concerning the Escrow Agent.
 
5.1 Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
 
5.2 Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.
 
5.3 Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder, as set forth on
Exhibit B hereto. The Escrow Agent shall also be entitled to reimbursement from
the Company for all expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.
 
5.4 Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Holders shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

3

--------------------------------------------------------------------------------


 
5.5 Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by Pali, the Escrow Securities held hereunder. If no new escrow agent
is so appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Securities with any court
it deems appropriate.
 
5.6 Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.
 
5.7 Liability. Notwithstanding anything herein to the contrary, the Escrow Agent
shall not be relieved from liability hereunder for its own gross negligence or
its own willful misconduct.
 
6. Miscellaneous.
 
6.1 Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.
 
6.2 Third Party Beneficiaries. Each of the Initial Holders hereby acknowledges
that the Underwriters, including, without limitation, Pali, are third party
beneficiaries of this Agreement and this Agreement may not be modified or
changed without the prior written consent of Pali.
 
6.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.
 
6.4 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.
 
6.5 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.
 
6.6 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two business days after the
date of mailing, as follows:

4

--------------------------------------------------------------------------------


 
If to the Company, to:


FMG Acquisition Corp.
Four Forest Park
Farmington, CT 06032
Attn: Gordon Pratt, Chief Executive Officer and President
 
If to a Stockholder, to his address set forth in Exhibit A.
 
and if to the Escrow Agent, to:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, New York 10004
Attn: Frank A. Di Paolo
Fax No.: (212) 616-7620
 
A copy of any notice sent hereunder shall be sent to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attn:  Christopher Auguste, Esq.
 
and:


Pali Capital, Inc.
650 Fifth Avenue, 6th floor
New York, New York 10019
Attn: R. Michael Powell, Managing Director
 
and:
 
Ellenoff, Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Attn: Douglas S. Ellenoff, Esq.
 
The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.
 
6.7 Liquidation of Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period(s)
specified in the Prospectus.
 
6.8 Waiver. Notwithstanding anything herein to the contrary, the Escrow Agent
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of the Trust Account, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

5

--------------------------------------------------------------------------------


 
6.9 Counterparts. This Agreement may be executed in several counterparts each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.
 
[remainder of page intentionally left blank]

6

--------------------------------------------------------------------------------


 
WITNESS the execution of this Agreement as of the date first above written.


FMG ACQUISITION CORP.
   
By:
/s/ Gordon Pratt
 
Gordon Pratt, Chief Executive Officer and President
   
CONTINENTAL STOCK TRANSFER & TRUST COMPANY
 
By:
/s/ Gregory P. Denman
 
Name: Gregory P. Denman
 
Title: Vice President

 
INITIAL STOCKHOLDERS:
 
FMG INVESTORS LLC
       
By:
/s/ Larry G. Swets. Jr.
 
Larry G. Swets, Jr.
 
Managing Member


Address:Four Forest Park
Farmington, CT 06032
 
/s/ John Petry
John Petry
 
/s/ David E. Sturgess
David E. Sturgess
 
/s/ Thomas D. Argent
Thomas D. Sargent
 
/s/ James R. Zuhlke
James R. Zuhlke


7

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Investor
 
Investors Address
and Facsimile Number
     
FMG Investors LLC
 
Number of Shares: 1,099,266
Number of Warrants: 1,250,000
 
Four Forest Park
Farmington, CT 06032
Attn: Larry G. Swets, Jr.
Facsimile Number: (860) 674-1163
     
John Petry
 
Number of Shares: 21,035
Number of Warrants: 0
 
c/o FMG Acquisition Corp.
Four Forest Park
Farmington, CT 06032
Attn: Gordon Pratt, CEO and President
Facsimile Number: (860) 674-1163
     
David E. Sturgess
 
Number of Shares: 21,035
Number of Warrants: 0
 
c/o FMG Acquisition Corp.
Four Forest Park
Farmington, CT 06032
Attn: Gordon Pratt, CEO and President
Facsimile Number: (860) 674-1163
     
Thomas D. Sargent
 
Number of Shares: 21,035
Number of Warrants: 0
 
c/o FMG Acquisition Corp.
Four Forest Park
Farmington, CT 06032
Attn: Gordon Pratt, CEO and President Facsimile Number: (860) 674-1163
     
James R. Zuhlke
 
Number of Shares: 21,035
Number of Warrants: 0
 
c/o FMG Acquisition Corp.
Four Forest Park
Farmington, CT 06032
Attn: Gordon Pratt, CEO and President
Facsimile Number: (860) 674-1163

 
8

--------------------------------------------------------------------------------


 
   EXHIBIT B
 
 Escrow Agent Fees
 
$1,800 annually for acting agent escrow fee.
 
Initial acceptance fee and first year agent fee to be paid at closing.
 
9

--------------------------------------------------------------------------------

